Case 2:19-cv-00092-JRG-RSP Document 365 Filed 03/16/21 Page 1 of 3 PageID #: 17770




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   TEAM WORLDWIDE CORPORATION,                   §
                                                 §
                 Plaintiff,                      §
                                                 §
   v.                                            §    CIV. A. NO. 2:19-CV-00092-JRG-RSP
                                                 §    (LEAD CASE)
   ACADEMY, LTD D/B/A ACADEMY                    §
   SPORTS + OUTDOORS,                            §
                                                 §
   ACE HARDWARE CORPORATION,                     §    CIV. A. NO. 2:19-CV-00093-JRG-RSP
                                                 §
   AMAZON.COM, INC., AMAZON.COM                  §    CIV. A. NO. 2:19-CV-00094-JRG-RSP
   LLC,                                          §
                                                 §
   BED BATH & BEYOND INC.,                       §    CIV. A. NO. 2:19-CV-00095-JRG-RSP
                                                 §
   COSTCO WHOLESALE CORPORATION,                 §    CIV. A. NO. 2:19-CV-00096-JRG-RSP
                                                 §
   DICK’S SPORTING GOODS, INC.,                  §    CIV. A. NO. 2:19-CV-00097-JRG-RSP
                                                 §
   HOME DEPOT PRODUCT AUTHORITY,                 §    CIV. A. NO. 2:19-CV-00098-JRG-RSP
   LLC, HOME DEPOT U.S.A., INC.,                 §
                                                 §
   MACY’S RETAIL HOLDINGS, INC.,                 §    CIV. A. NO. 2:19-CV-00099-JRG-RSP
   MACY’S.COM, LLC,                              §
                                                 §
   TARGET CORPORATION,                           §    CIV. A. NO. 2:19-CV-00100-JRG-RSP
                                                 §
   SEARS ROEBUCK AND CO., SEARS                  §    CIV. A. NO. 2:20-CV-00006-JRG-RSP
   HOLDINGS CORPORATION,                         §    (MEMBER CASES)
   TRANSFORM SR LLC, AND                         §
   TRANSFORM KM LLC,                             §
                                                 §
                 Defendants.                     §

                                            ORDER

         Before the Court is the Joint Motion for a Continuance (the “Motion”) filed by Plaintiff

   Team Worldwide Corporation (“Plaintiff”) and Defendants Academy, Ltd. d/b/a Academy Sports

   + Outdoors, Ace Hardware Corporation, Amazon.com, Inc., Amazon.com LLC, Bed Bath &
Case 2:19-cv-00092-JRG-RSP Document 365 Filed 03/16/21 Page 2 of 3 PageID #: 17771




   Beyond Inc., Home Depot Product Authority, LLC, Macy’s Retail Holdings, Inc., Macy’s.com,

   LLC, Target Corporation, Sears Roebuck and Co., Sears Holdings Corp., Transform SR LLC, and

   Transform KM LLC (collectively, “Defendants”) (together with Plaintiff, the “Parties”). (Dkt. No.

   358). In the Motion, the Parties request that, with the exception of Defendants’ motion to Amend

   the Discovery Order (Dkt. No. 188), the pretrial conference be continued to a later date. (Id. at 1).

   The Parties additionally request that the trial be continued for sixty (60) days. (Id.). Having

   considered the Motion, and for the reasons stated herein, the Court finds that it should be

   GRANTED-AS-MODIFIED.

           The pretrial conference in the above-captioned cases is currently set for March 18, 2021,

   before Magistrate Judge Payne. (Dkt. No. 331 at 2). Trial is set to begin with jury selection on

   April 5, 2021. (Id.). In the Motion, the Parties request that the pretrial conference and trial be

   continued to facilitate mediation and the potential streamlining of issues for trial. (See Dkt. No.

   358). The Court referred the above-captioned cases to Magistrate Judge Payne for pretrial

   purposes. (Dkt. No. 9). Accordingly, the Court only addresses the request for a continuance with

   respect to the trial date in this Order.

           The date of jury selection is among those things which the Court does not change

   without a showing of good cause. (Dkt. No. 331 at 4). Good cause is not shown simply by

   agreement of the Parties. Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good

   cause and with the judge’s consent.”) (emphasis added). In determining whether “good

   cause” exists, the Court considers the following four factors: “(1) the explanation for the failure

   to timely move for leave to amend; (2) the importance of the amendment; (3) potential

   prejudice in allowing the amendment; and (4) the availability of a continuance to cure such

   prejudice.” Sw. Bell Tel. Co. v. City of El Paso, 346 F.3d 541, 546-47 (5th Cir. 2003) (quotation

   omitted). Although this is a patent
                                                    2
Case 2:19-cv-00092-JRG-RSP Document 365 Filed 03/16/21 Page 3 of 3 PageID #: 17772




   infringement case, the Federal Circuit applies regional circuit law “to a trial court’s procedural

   decisions that relate to issues not unique to [the Federal Circuit’s] exclusive jurisdiction,” which

   include motions seeking amendment of the Court’s scheduling order. Ultimax Cement Mfg. Corp.

   v. CTS Cement Mfg. Corp., 587 F.3d 1339, 1355 (Fed. Cir. 2009).

          Here, the Court finds that the good cause factors counsel in favor of a modest continuance.

   The first factor, explanation for the failure to timely move for leave to amend, does not weigh

   against continuance because the Parties timely moved for leave in advance of the trial date. With

   respect to factor two, the importance of the amendment, the Court finds that an opportunity for

   mediation and to narrow disputed issues to be tried are sufficiently important reasons to continue

   the trial date. Turning next to the third factor, the potential prejudice in allowing amendment, the

   Court finds that in light of the joint nature of the Parties’ request, neither Plaintiff nor Defendants
       .
   would be prejudiced by a continuance. Lastly, the fourth factor, the availability of a continuance

   to cure any such prejudice, does not affect the Court’s determination. As noted, the Parties would

   not be prejudiced. Further, continuance is the relief sought by the Parties here. However, the Court

   is not of the opinion that a sixty-day continuance of the trial date is necessary.

          For the foregoing reasons, the Motion is GRANTED-AS-MODIFIED. Jury selection in

   the above-captioned case is set for 9:00 a.m. on Friday, April 30, 2021 in Marshall, Texas.

           So ORDERED and SIGNED this 16th day of March, 2021.




                                                                ____________________________________
                                                                RODNEY GILSTRAP
                                                                UNITED STATES DISTRICT JUDGE




                                                     3
